Citation Nr: 0116908	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  91-52 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an increased evaluation for status post-
traumatic injury to the lumbar spine with residual low back 
strain, currently evaluated as 40 percent disabling. 

4.  Entitlement to an increased evaluation for status post 
injury to the right elbow with residual degenerative changes, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

An October 1990 rating decision continued the 10 percent 
evaluation for the service-connected status post-traumatic 
injury to the lumbar spine with residual low back strain.  
The RO subsequently granted a 40 percent evaluation for 
status post-traumatic injury to the lumbar spine with 
residual low back strain.  A May 1993 rating decision granted 
a 10 percent evaluation for status post injury to the right 
elbow and denied a TDIU.  An April 1996 rating decision 
continued the 10 percent evaluation for status post injury to 
the right elbow and denied service connection for arthritis 
of the lumbosacral spine and for disc disease.  The Board in 
December 1997 granted service connection for the claimed 
arthritis.  In December 1999 the RO denied service connection 
for a right hip disorder and for fibromyalgia.

The veteran relocated to Florida in January 1991 and 
currently resides there.  The RO in St. Petersburg, Florida 
assumed jurisdiction of his claim.  The claims have been 
remanded previously for additional development and 
adjudicative actions.  The veteran and his spouse testified 
at February 1994, October 1997 and February 2001 Board 
hearings in this matter.  

The issues of service connection for a disability of the 
right hip and for fibromyalgia are discussed further in the 
remand portion of this decision.


FINDINGS OF FACT

1.  Service connection for a hip disorder was denied by the 
Board in a December 1997 decision.  

2.  The veteran has asserted a new theory of entitlement to 
service connection for a right hip disorder, which must be 
considered in order to fairly decide the merits of the claim.

3.  Status post-traumatic injury to the lumbar spine with 
residual low back strain is manifested by no more than severe 
symptoms.

4.  Status post injury to the right elbow is manifested by no 
more than moderate limitation of motion of the elbow of the 
minor hand.

5.  The veteran has completed high school and one year of 
college and has reported he last worked in November/December 
1990 for the United States Postal Service; he has indicated 
receipt of training in photojournalism and computer science 
and that he is currently undergoing vocational training in 
computer-aided design.  

6.  The veteran's service-connected disabilities are rated 50 
percent combined and, when evaluated in association with his 
educational attainment and occupational experience, are not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision, which denied service 
connection for a right hip disorder as secondary to service-
connected status post-traumatic injury to the lumbar spine 
with residual low back strain, is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a right hip disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The criteria for an evaluation in excess of 40 percent 
for status post-traumatic injury to the lumbar spine with 
residual low back strain have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5292, 5295 (2000).

4.  The criteria for a 20 percent evaluation for status post 
injury to the right elbow have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5206 (2000).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for status post-traumatic injury to the 
lumbar spine with residual low back strain and status post 
injury to the right elbow was granted by means of a December 
1982 rating decision and assigned 10 percent and 
noncompensable evaluations, respectively, effective March 6, 
1982.

An April 1989 VA examination report shows the veteran 
reported his back was affecting his capacity to work.  He 
complained of numbness and tingling in the right lower 
extremity.  The examiner stated there was no gross deformity 
of the spine.  He stated flexion was possible, but that there 
remained some degree of left lordosis.  The veteran was able 
to reach approximately 22 centimeters from the floor.  The 
examiner stated the veteran complained of pain during 
flexion.  Hyperextension was possible.  He added the veteran 
complained of pain when doing right lateral flexion and 
rotation, but noted the veteran complained less when doing 
left lateral flexion and rotation.  There was no muscle spasm 
noted, and the veteran was able to walk without difficulty on 
tip toes and heels.  Straight leg raising caused pain in the 
lower back when doing the test on the right and less pain 
when doing the test on the left, but the examiner noted there 
was no radiating pain during the examination.  Deep tendon 
reflexes were present and equal bilaterally.  The examiner 
stated there was no weakness to dorsiflexion of the great 
toes.  Sensory testing was "ok."  The diagnosis was chronic 
lumbosacral aches.

A March 1990 private medical record shows the veteran 
reported pain along the lumbosacral area.  The examiner 
stated the veteran's range of motion of the lumbosacral spine 
was within normal limits, and that straight leg raising was 
negative bilaterally.  Knee and ankle jerks were normal and 
equal bilaterally.  Sensory examination was intact.  The 
impression was myofascial pain with residual pain along the 
lumbosacral area.

A May 1990 private medical record shows the examiner stated 
that the veteran could return to work without any 
restrictions.  In a July 1990 private medical record from 
that same examiner, he stated he had been treating the 
veteran for the past month for a back problem.  He stated the 
veteran could return to full-time work.  September 1990 
through November 1990 private medical records show the 
veteran underwent physical therapy related to his back and 
sacroiliac pain.

In May 1991, the veteran and his spouse testified at an RO 
hearing.  The veteran stated he spent most of his time during 
the day trying to relieve his back pain.  The veteran's 
spouse stated she was a registered nurse and that she dealt 
with spinal cord injuries at her job.  She testified she 
would assist the veteran with relieving his back pain.  She 
stated she needed to help the veteran at least every other 
day.  The veteran stated his pain in the past had been a six 
on a scale from one to 10, but that in the last several 
years, he felt it was beyond a 10.  He added he would lose 
his temper more easily because of the pain, and that he could 
not tolerate long drives in a car.

A June 1991 VA examination report shows the examiner noted 
the veteran walked into the examining room favoring his right 
leg.  He stated flexion of the veteran's lumbar spine was to 
30 degrees before pain ensued.  Extension was approximately 
15 to 20 degrees before pain ensued.  The examiner stated 
rotation of the torso to the right and left was extremely 
limited with pain in the right sacroiliac area.  Straight leg 
raising in the standing position was to 90 degrees on the 
left and to 60 degrees on the right before pain was reported.  
The veteran reported that the pain radiated to the right leg 
and into his buttock.  The examiner noted that the results 
were similar with straight leg raising in the supine 
position, except that straight leg raising on the right was 
"practically impossible."  The knee and ankle reflexes were 
equal bilaterally, as was sensation.  The examiner stated the 
veteran as able to stand on his toes and heels without any 
problem.  He noted that there was no demonstrable evidence of 
decreased sensation by touch, comparing the left to the 
right.  

The examiner stated that a June 1991 CT scan of the lumbar 
spine showed no herniated disc or canal stenosis.  He stated 
L4-L5 showed mild bulging annulus with no significant facet 
hypertrophy and that L5-S1 showed ventral hypodensity in the 
ventral aspect of the canal, which he stated could represent 
either a building annulus or a small central herniated disc.  
He stated these findings were consistent with the those found 
on clinical examination.  The examiner reported that x-rays 
of the lumbosacral spine were reported as normal.  His final 
impression was that the CT scan showed evidence of L5-S1 
pathology, consistent with diagnosis of a most probable 
extruded or bulging annulus at that level.

Examination of the right elbow showed no bone deformity or 
disability.  Pronation and supination were carried out to the 
full extension.  The examiner stated the veteran's hand grasp 
on the right was equal to that on the left.  He determined 
there was no gross physical disability or deformity found at 
that time.  His final impression was status post fracture of 
the elbow.

In a September 1991 rating decision, the Hearing Officer 
granted a 40 percent evaluation for status post-traumatic 
injury to the lumbar spine with residual low back strain, 
effective September 6, 1990.

In October 1991, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Individual Unemployability, stating he could not work due to 
his service-connected status post-traumatic injury to the 
lumbar spine with residual low back strain.

A September 1992 VA examination report shows the examiner had 
an opportunity to review the veteran's claims file.  
Examination of the right elbow revealed slight limitation of 
motion.  The examiner noted the veteran lacked 10 degrees 
from full extension compared to the left side.  He stated the 
veteran had full flexion to 140 degrees.  Pronation and 
supination were to 60 degrees, which he stated was a 30-
degree limitation.  The examiner noted there was some 
discomfort with the extremes of flexion, but that this was 
the only pain he could elicit.  He stated he could not find 
any localized tenderness.  He noted the veteran had a very 
pronounced snap when going from neutral to full pronation, 
but that it did not cause the veteran discomfort.  The 
examiner stated x-rays of the right elbow were normal.  

The examiner concluded that the veteran's right elbow was 
stable and not causing the veteran significant problems in 
terms of limiting his activities or causing pain.  The 
examiner opined that this condition would not change.

Examination of the lumbar spine revealed marked limitation of 
motion and flexion to only about 20 degrees accompanied by 
muscle tightness and spasm.   He stated the veteran had pain 
and tenderness in the low back on the right side radiating 
toward the right hip and down the right lower extremity and 
on the left side down to the left hip to just above the knee, 
but not below the knee.  The examiner noted he did not have 
the veteran walk on his heels and toes because of the 
discomfort the veteran was experiencing.  Straight leg 
raising in the supine position was negative on the left but 
markedly positive on the right at about 20 to 25 degrees.  
Comparative reflexes showed active knee jerks.  Ankle jerks 
were 3+ on the left and 1+ on the right.  The examiner noted 
there was some diffuse paresthesias in the dorsum of the 
right foot.  He stated x-rays of the lumbar spine showed disc 
narrowing at L5-S1.

The examiner concluded the veteran had significant worsening 
of his service-connected disability since he had last seen 
him.  He recommended a MRI be done so that a definitive 
determination could be made about whether the veteran had a 
herniated disc.  He stated he felt the veteran would be 
capable of some limited-type of work of a sedentary nature 
with no heavy lifting or bending.  

An October 1992 neurological consultation report shows the 
examiner stated the veteran had moderate tenderness with 
spasm in the lumbar paraspinous muscles with decreased range 
of motion on lateral rotation, side bending, flexion, and 
extension.  The examiner stated the veteran had tenderness in 
the sciatic notch on the right.  Straight leg raising was 
reported as positive on the right at 30 to 40 degrees.  Motor 
examination showed a hint of weakness of the extensor 
hallucis longus in the right foot, but there was no atrophy 
noted.  He noted the veteran was able to walk on his heels 
and toes.  Deep tendon reflexes were 2+.  The examiner noted 
that electrodiagnostic tests were performed, which revealed 
findings compatible with an irritative process involving the 
right L5 and S1 motor root distributions.  A MRI of the 
lumbar spine taken at that time revealed normal findings.

A June 1993 addendum to the September 1992 examination report 
shows the examiner had an opportunity to review the October 
1992 neurological findings.  He stated that physical 
examination of the veteran at that time did not reveal any 
clear-cut neurologic abnormalities.  He stated the veteran 
had normal reflexes bilaterally.  He noted the veteran 
complained of numbness over the lateral border of his right 
foot.  The examiner reported he had reviewed the October 1992 
electromyography results and felt that in view of the 
discrepancy between the electromyography results and the MRI 
results, a myelogram should be conducted.

A September 1993 private functional capacity evaluation shows 
the veteran was unemployed at that time.  The physical 
therapist stated the findings of the evaluation were as 
follows: decreased function at the lumbar segments; decreased 
range of motion at the lumbar segments; lack of endurance, 
strength, and confidence for sustained activities; material 
handling abilities at the light physical demand profile; 
consistent, reproducible equivocal efforts; high pain level; 
function at a lower physical demand profile and the inability 
to function at the previous physical demand level.  The 
physical therapist stated that it was possible for the 
veteran to return to work at the present physical demand 
level profile for light duty, but noted he was not capable of 
returning to his previous physical demand profile at the 
present time.  He stated the veteran's test results indicated 
a limited tolerance for a full-time position.

At a February 1994 Board hearing, the veteran and his spouse 
testified as to the worsening symptoms of the veteran's 
service-connected low back disorder.  The veteran stated he 
was in constant pain and had no relief from the discomfort he 
experienced in his low back, buttocks area, and down his 
right leg.  He described having numbness in those areas as 
well.  The veteran stated he could not sit for long periods 
of time.  It was noted during the hearing that the veteran 
was using a cane.  He veteran stated he had to use it because 
it kept him more stable and because of the weakness he had in 
his right leg.  He stated his pain was eased when he would 
take a hot bath and lay on his side.  The veteran testified 
the TENS unit he had been given by VA did not work.  The 
veteran's spouse stated she used an electric massager on the 
veteran's back for his pain.

A May 1995 VA orthopedic examination report shows the veteran 
reported pain in his lumbar area that radiated into his 
buttocks and occasionally radiated to his right leg.  Upon 
physical examination, the examiner noted that the veteran had 
a "definite vol[i]tional restriction" of flexion at 
20 degrees with a positive withdrawal sign.  He stated, "His 
withdrawal sign is the failure of the buttocks to move back 
toward the examiner on attempted forward flexion.  This is 
[a] definite indication of vol[i]tional restriction of motion 
and is very significant."  The examiner noted that 
"surprisingly" with the veteran's inability to flex 
forward, he could easily flex to 20 degrees on each side with 
no muscle spasm.  He stated the veteran had 10 degrees of 
extension.  Straight leg raising at 80 degrees caused pain in 
his low back bilaterally.  Deep tendon reflexes were present, 
equal, and hypoactive bilaterally.  The examiner stated the 
veteran's thighs and calves measured the same on the right 
and left.

The examiner noted that a myelogram and another MRI had been 
requested but stated that he saw no indication for this.  He 
stated there was no gross neurological or orthopedic 
abnormality, which would call for another MRI.  He stated he 
felt the veteran had boxed himself into a corner because of 
his low back complaints.  The examiner noted the veteran had 
brought in the September 1993 functional capacity evaluation, 
which he stated substantiated the "definite vol[i]tional 
element in his restriction of back motion."  He concluded 
with the following:

I do not feel that this man has [a] 
herniated intervertebral disc and doesn't 
have neurological abnormalities, which 
would warrant active treatment.  I feel 
he would be best served by being granted 
some retraining to allow him to perform a 
job which does not require heavy use of 
his back.  As stated above, he is in 
extremely good physical condition, both 
upper and lower extremities.  If we can 
get him past his fixation on his back, I 
feel he could be rehabilitated very 
nicely.  I don't see that it requires 
active medical care at this time, and 
could be working in a job that doesn't 
require heavy lifting.

Examination of the right elbow showed a range of motion from 
zero to 160 degrees.  The examiner noted the veteran had 
10 degrees restriction of full supination, as compared to the 
left elbow.  He stated the veteran had full pronation.  X-
rays of the right elbow were within normal limits.  

A May 1995 VA neurological examination report shows the 
veteran claimed he had complete loss of ability to perceive 
pin prick.  The examiner stated that an MRI of the lumbar 
spine was normal and that a myelogram was negative.  He noted 
that an electromyography showed L5-S1 radiculopathy.  The 
diagnoses were lumbar radiculopathy and chronic lumbar 
strain.

A June 1995 VA outpatient treatment report shows that a 
physical examination conducted revealed straight leg raising 
was negative to 80 degrees on the left and to 30 to 
40 degrees on the right before pain was noted.  Knee and 
ankle jerks were 2+ and equal bilaterally.  There was no 
gross motor deficit of either lower extremity.  The examiner 
stated circumference of both thighs was the same, as were the 
calves.  Sensation to pin prick was absent throughout the 
entire lower extremity from about the groin down and was 
present throughout the left lower extremity.  

In February 1997, the veteran and his spouse presented 
testimony at an RO hearing.  He stated he could walk a 
quarter mile, at which time severe pain would ensue.  The 
veteran stated he could not sit for long periods of time 
without shifting his weight around in a chair.  He stated he 
could drive only short distances.  The veteran testified the 
pain was constant, which ranged from approximately an eight 
to 10 on a scale from one to 10.  He stated his right leg was 
completely numb.  The veteran stated he wore a back brace at 
all times, except when he was in the shower or in bed.  The 
veteran's spouse stated the veteran had muscle spasms across 
his low back and that she would use a massager to work the 
spasms out every night before they would go to bed.  

As to his right elbow, the veteran stated his right hand was 
his dominant hand but that he wrote with his left hand.  He 
stated he could not turn his right elbow all the way over and 
that there was pain in the area.  The veteran reported he had 
a loss of grip strength in his right hand.  The veteran 
stated he had been unemployed since November 1990, when he 
was forced to quit at the post office because he could not 
function with his back problems.  He stated he had not 
attempted to get a job back with the post office because he 
had not been released to go back to work.  The veteran noted 
he had 10 years experience as a photojournalist.  He stated 
he had finished high school and had some college classes.  He 
noted his back was the only disability that caused him to be 
unemployable.  

An April 1997 VA outpatient treatment report shows that the 
veteran was seen for his pain complaints.  Physical 
examination revealed the veteran had a normal gait pattern.  
The examiner stated the veteran had limited flexion to 
20 degrees in the supine position.  He noted that the veteran 
was able to flex to 30 degrees while taking his shoes and 
socks off.  Lateral bending was within normal limits.  The 
examiner noted the right leg was approximately one centimeter 
shorter than the left.  He stated straight leg raising was 
negative bilaterally.  Motor strength was 5/5 bilaterally.  
Deep tendon reflexes were 2+ and symmetrical bilaterally.  
The examiner stated the veteran could heel-and-toe walk 
bilaterally.  He added sensation to pin prick was 
subjectively intact on the left but that the veteran reported 
absent sensation throughout the entire right lower extremity.  
The impressions were chronic pain syndrome and fibromyalgia.  

A May 1997 electromyography revealed normal findings related 
to the right lumbosacral paraspinal muscles.  A June 1997 x-
ray of the right elbow revealed a spur on the olecranon 
process and degenerative changes.

At the October 1997 Board hearing the veteran stated he felt 
he had disc disease and that medical records had 
substantiated such diagnosis.  The veteran's spouse stated 
she was a registered nurse and that her specialty was that 
she dealt with neuro-orthopedic patients in the 
rehabilitation field so she had watched her husband's back 
injury degenerate over time.  She stated the veteran's pain 
had gotten worse over the years.  The veteran's spouse 
reported the veteran would soak in hot water in the tub to 
assist him with his pain.

As to his elbow, the veteran stated that a recent x-ray had 
shown arthritis in his right elbow.  He stated he had 
limitation of motion and pain in his elbow on a daily basis.  
He stated he was left-handed when it came to eating; 
otherwise, he stated he used his right hand.  The veteran 
asserted his right grip had weakened.  As to unemployability, 
the veteran stated he had been declared to be unfit for duty 
by the post office solely due to his back problems.  He 
stated he had been unable to find a job that was compatible 
with his physical profile.  The veteran stated he was not 
receiving Social Security Administration (SSA) benefits.  

In a December 1997 decision, the Board, in part, denied 
service connection for ankylosis of the right hip as being 
secondary to the service-connected status post-traumatic 
injury to the lumbar spine with residual low back strain.

A January 1999 fee-basis neurological evaluation shows the 
veteran was seen by a private physician who had examined the 
veteran in May 1995.  He noted when he had examined the 
veteran at that time that he had diagnosed lumbar 
radiculopathy but "without any real objective abnormality on 
the examination."  He noted it was his opinion that the 
sensory loss to pin prick, which involved the entire leg, was 
not consistent with radicular plexus involvement.  The 
examiner stated he had recommended a myelogram at that time, 
which he noted was subsequently conducted.  Physical 
examination at that time (January 1999) revealed motor 
strength of 5/5 throughout without atrophy or fasciculations.  
He stated that the veteran claimed complete loss to pin prick 
throughout the right leg, impaired vibration and 
proprioception in the right leg with simultaneous touch.  He 
noted the veteran felt enough to identify the right leg as 
being touched.  Limb coordination testing was unremarkable.  
Deep tendon reflexes were trace on the right Achilles and 1 
on the left.  The patella was 2 bilaterally.

The examiner concluded the veteran's symptoms were consistent 
with lumbar radiculopathy, but noted there were no hard 
objective findings on the neurological examination.  He 
stated the lumbar myelogram was normal and that the CT scan 
showed a bulge of the L5-S1 disc, which he noted would not 
cause any neurological impairment.  He stated the veteran's 
sensory deficit was not consistent with a peripheral process 
and that the veteran had claimed complete loss of vibration, 
position sense, pin prick and touch on the right leg.  He 
noted, "For this to occur[,] this would have to be a 
contralateral brain lesion or a significant lesion involving 
the spinal cord[,] neither which he has."  He entered a 
diagnosis of chronic lumbar muscle ligament strain.

A February 1999 fee-basis medical work restriction evaluation 
report shows that the board certified physical medicine 
rehabilitation examiner had the veteran undergo numerous 
endurance tests.  He stated he felt the veteran was 
cooperative and followed instructions throughout the 
evaluation and demonstrated good body mechanics and material 
handling ability.  The examiner noted there was a close 
correlation between the veteran's complaints of pain and his 
functional ability.  He determined that the veteran had the 
functional capacity to work eight hours per day at this time 
in a job setting that allowed him to take breaks to change 
positions for comfort.  The examiner stated he felt the 
veteran's physical demand characteristics in the overhead 
position should remain at a light level.  

The examiner stated that the veteran's right elbow did not 
cause weakened movement, excess fatigability, or 
incoordination.  He determined the veteran would be able to 
perform average employment in a civil occupation as to the 
elbow disability.  He noted there was no pain visibly shown 
in range of motion testing of the elbow and no muscle atrophy 
attributable to the disability.  The examiner stated the 
veteran's range of motion of the right elbow was minus 
10 degrees to 115 degrees with the normal range of motion 
being 0 degrees to 140 degrees.  He added the veteran's 
pronation and supination were to 65 degrees with the normal 
motion going to 80 degrees.  The examiner stated the veteran 
would be expected to have increased functional impairment 
that would be expected with increased use of the elbow 
because of increased pain symptoms, which would decrease his 
range of motion by 50 percent.  He noted there was evidence 
of osteoarthritic changes in the right elbow.

A July 1999 VA outpatient treatment report shows the veteran 
underwent another electromyography to rule out radiculopathy.  
The electromyography revealed negative findings related to 
both the right and left lower extremities.  Nerve conduction 
studies revealed negative findings bilaterally.  The final 
diagnosis was that there was no evidence of right lumbosacral 
radiculopathy.

In September 1999, the veteran requested to reopen his claim 
for service connection for a hip disorder and requested 
service connection for fibromyalgia.

At the February 2001 Board hearing the veteran asserted that 
his individual unemployability claim had been denied because 
the hearing officer felt the veteran's unemployability was 
due to a myocardial infarction; however, he stated that he 
had been unemployed since 1990 because of his service-
connected back disorder.  He reiterated that although he 
wrote and ate with his left hand, he used his right hand for 
everything else.  The veteran noted he was in the vocational 
rehabilitation program at VA taking architectural drafting 
and engineering classes.  He stated he had been taking 
classes for two full semesters and that he was currently in 
his third semester.  The veteran added he had a grade point 
average of 3.42 and been accepted to Phi Beta Kappa, which 
was an honor society.

The veteran stated he had a daily pain level of 9 to 10 on a 
scale from one to 10.  He stated the pain would go down his 
right leg and that he had no pin prick sensation in his right 
leg.  As to the right hip disorder, the veteran stated he 
felt he had injured his hip at the time he sustained the 
injury to his lumbar spine.  As to his service-connected 
right elbow, the veteran stated that after using his right 
arm for period of time, his right arm would get tingly.  

The veteran's spouse stated she would use a massager on a 
daily basis for the veteran's pain at least once a day.  She 
stated when the veteran was in severe pain, he would isolate 
himself from the family.  She stated she would watch the 
veteran struggle daily with his pain and that it was very 
disheartening.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the rating decisions on appeal and the 
statements of the case and supplemental statements of the 
case that address the issues on appeal, the RO informed the 
veteran of the reasons and bases for its determinations as to 
the issues listed on the title page.  In the applicable 
statements of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims.  
Correspondence copies of all these determinations were mailed 
to the veteran's accredited representative at those times, 
The American Legion.  These determinations were not returned 
by the United States Postal Service as undeliverable, and 
thus the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran has indicated that all of his 
treatment has been through the VA.  The RO has obtained the 
veteran's VA treatment records, recent comprehensive 
examination reports and vocational rehabilitation records and 
has associated them with the claims file.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for the disability for which he seeks 
benefits that have not been associated with the claims file.  
Also, the veteran had indicated he had been denied SSA 
benefits, and the RO made a conscientious effort to obtain 
those records.  In July 1999 the SSA advised the RO there 
were no records to submit.  The RO also obtained a copy of 
the letter that denied SSA benefits.  Finally, in accordance 
with its duty to assist, VA has had the veteran undergo 
numerous VA examinations related to his claims.  Accordingly, 
the Board finds that all facts have been developed to the 
extent possible.


III.  Decision

A.  New and material evidence

In a December 1997 decision, the Board denied service 
connection for a right hip disorder as being secondary to the 
service-connected status post-traumatic injury to the lumbar 
spine with residual low back strain.  That decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. § 5108; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board notes that in its December 1997 decision, it denied 
the veteran's claim for service connection for a right hip 
disorder solely on a secondary basis.  Thus, it considered 
only whether there was evidence to establish that the veteran 
had a disability of the right hip that was proximately due to 
or the result of the service-connected status post-traumatic 
injury to the lumbar spine with residual low back strain.  
See 38 C.F.R. § 3.310 (2000).  At the February 2001 Board 
hearing the veteran asserted that his current right hip 
disorder was a result of the fall he sustained in service, 
which fall resulted in his current low back disorder.  He 
claimed he injured his right hip in that fall as well.  This 
provides a new theory of entitlement to service connection 
for the right hip disorder, and thus the evidence is new and 
material, and the claim for service connection for a right 
hip disorder is reopened.  Bielby v. Brown, 7 Vet. App. 260, 
265 (1994) (considering medical treatises that "provide[d] a 
new basis of authority for granting service connection" as 
newly submitted evidence for purposes of reopening); 
38 C.F.R. § 3.156.  Further, a medical examiner recently 
cited to VA diagnostic codes for muscle injury of the hip.  
The Board finds that the claim for service connection for a 
right hip disorder must be remanded for further development, 
which will be explained below.

B.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2000).  Nevertheless, the present 
level of disability is of primary concern, and the past 
medical reports do not have precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
Powell v. West, 13 Vet. App. 117 (1999).  The Court has 
emphasized that evaluations of musculoskeletal disabilities 
also includes consideration of functional loss due to pain on 
motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination, and of impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Status post-traumatic injury to the lumbar spine
with residual low back strain

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  A 10 percent evaluation is warranted when it 
is manifested by characteristic pain on motion.  A 20 percent 
evaluation is warranted if there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 40 percent for status 
post-traumatic injury to the lumbar spine with residual low 
back strain.  

Initially, the Board notes that consideration of the 
veteran's service-connected disability under Diagnostic Code 
5293 would not be appropriate, as the preponderance of the 
evidence is against a finding that the veteran has 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Specifically, there have been 
no clear-cut findings by x-ray, CT scan, MRI, or myelogram to 
substantiate the veteran's allegation that he has 
intervertebral disc syndrome.  Although there have been 
clinical findings that might suggest intervertebral disc 
syndrome, no medical professional has stated the veteran has 
such disease.  In fact, in the May 1995 orthopedic 
examination report, the examiner made a specific finding that 
he felt the veteran did not have a herniated intervertebral 
disc.  Additionally, a neurology examiner recently provided 
the diagnosis of chronic lumbar muscle strain.  Without 
evidence to substantiate a finding that the veteran has 
intervertebral disc syndrome as a result of his service-
connected disability, the Board will not apply Diagnostic 
Code 5293 to the veteran's claim for an increased evaluation 
for such disability.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Although a medical examiner in 1999 
described the back disability under Diagnostic Code 5293, the 
Board accords more weight regarding the absence of the 
diagnosis to the contemporaneous neurology opinion.  That 
examiner provided a rationale for a diagnosis of chronic 
lumbar muscle strain in the veteran's case.  As with any 
piece of evidence, the credibility and weight to be attached 
to a medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
well established that lay observation is not sufficient to 
establish a medical diagnosis or causation.  See also Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  


The Board further notes that the veteran's lumbar spine is 
not ankylosed, and thus Diagnostic Code 5289 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2000).  Nor is VAOPGCPREC 36-97 applicable to the rating 
determination. 

The evidence of record establishes that the veteran has 
severe limitation of motion of the lumbar spine; hence, the 
basis for the grant of the 40 percent evaluation.  However, 
the Board must point out that a 40 percent evaluation is the 
maximum evaluation the veteran can receive for the lumbar 
spine in the absence of intervertebral disc syndrome and 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293.  As stated above, the veteran 
has neither of these diseases and thus cannot receive higher 
evaluations under those Diagnostic Codes.  Accordingly, an 
evaluation in excess of 40 percent for the service-connected 
status post-traumatic injury to the lumbar spine with 
residual low back strain is not possible.

The Board notes that it has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran, as he is 
receiving the maximum disability evaluation for limitation of 
motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran and his spouse are competent to report the 
severity of the veteran's symptoms.  To the extent the 
veteran asserted he warranted a higher evaluation, the RO 
agreed and granted an increased evaluation from 10 percent to 
40 percent.  However, to the extent that the veteran has 
claimed he warrants an evaluation in excess of 40 percent, 
the medical findings do not support that assertion.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's and his spouse's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Even 
accepting the veteran's assertions, an evaluation in excess 
of 40 percent is not available based upon the facts in this 
case.  Taking the veteran's contentions into account and the 
medical findings, an evaluation in excess of 40 percent for 
status post-traumatic injury to the lumbar spine with 
residual low back strain is not warranted, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


2.  Status post injury to the right elbow

The RO had evaluated the veteran's status post injury to the 
right elbow under Diagnostic Code 5010, which contemplates 
traumatic arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Limitation of flexion of the forearm to 
110 degrees warrants a noncompensable evaluation for both the 
major and minor arms.  Limitation of flexion to 100 degrees 
warrants a 10 percent evaluation for both the major and minor 
arms.  Limitation of flexion to 90 degrees warrants a 
20 percent evaluation for both the major and minor arms.  
Limitation of flexion to 70 degrees warrants a 30 percent 
evaluation for the major arm and a 20 percent evaluation for 
the minor arm.  Limitation of flexion to 55 degrees warrants 
a 40 percent evaluation for the major arm and 30 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  

Normal range of motion for elbow flexion is 0 degrees to 
145 degrees, pronation 0 to 80 degrees and supination 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I (2000).

Initially, the Board notes that the veteran writes and eats 
with his left hand, but states that he does everything else 
with his right hand.  The Rating Schedule states the 
"dominant hand" is to be based on the evidence of record.  
38 C.F.R. § 4.69 (2000).  The Board finds that the veteran's 
left hand is the dominant hand, as this is the hand with 
which he writes, and thus the right hand will be considered 
the "minor" hand.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for status post injury to the right 
elbow.  In September 1992, a VA examiner stated that the 
veteran's elbow lacked 10 degrees of full flexion, which was 
140 degrees, in the right arm.  He stated the veteran had 
full extension.  In May 1995, the VA orthopedist stated the 
veteran had range of motion of the right forearm from zero to 
160 degrees.  In February 1999, the examiner stated the 
veteran's range of motion in the right forearm was from minus 
10 degrees to 115 degrees, with normal range of motion being 
zero to 140 degrees.  He noted that the veteran would be 
expected to have increased functional impairment that would 
be expected with increased use of the elbow because of 
increased pain symptoms, which would decrease the veteran's 
range of motion by 50 percent.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence.  The regulation provides 
that where there is a question as to which of the two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Prior to the February 
1999 examination, the veteran's limitation of flexion of his 
right forearm was not compensable under Diagnostic Code 5206.  
However, when examined in February 1999, although he had some 
limitation of flexion (which would not be compensable under 
Diagnostic Code 5206), the examiner noted that with increased 
use, the veteran's right elbow would result in increased 
functional impairment that would be expected to affect his 
limitation of motion by 50 percent.  Based on such findings, 
the Board finds that the veteran's service-connected status 
post injury to the right elbow more nearly approximates the 
20 percent disability evaluation under Diagnostic Code 5206.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  The 20 percent 
evaluation would take into consideration the veteran's 
additional functional loss due to increased use of the right 
elbow, and such grant is consistent with the holding in 
DeLuca.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 (2000).  

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted and finds that no more than a 
20 percent evaluation is warranted for the service-connected 
status post injury to the right elbow.  The Board notes that 
the veteran's limitation of extension is essentially 
nonexistent, as it has been reported as zero to minus 
10 degrees, and thus consideration of Diagnostic Code 5207 
would not assist in obtaining a higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2000).  On the 
whole, the veteran's range of motion of the elbow is at a 
noncompensable evaluation.  As stated above, the grant of the 
20 percent evaluation is based upon a medical professional's 
estimate of the functional impairment that the veteran would 
experience with "increased use" of his right elbow.  Thus, 
without "increased use," his functional impairment would 
not reach the 20 percent level.  Therefore the Board finds 
that no more than a 20 percent evaluation is warranted under 
Diagnostic Code 5206.

Considering the other Diagnostic Codes that address the 
elbow, the Board finds that application of such Diagnostic 
Codes is either not appropriate, as the veteran does not have 
a flail joint or ankylosis of the elbow, or would not warrant 
an evaluation in excess of 20 percent.

The veteran is competent to report the severity of his 
symptoms related to his right elbow.  To the extent he has 
stated that the service-connected status post injury to the 
right elbow warranted a higher evaluation, the Board agrees 
and has granted a 20 percent evaluation.  However, to the 
extent that the veteran has implied that he warrants an 
evaluation in excess of 20 percent, the medical findings do 
not support that assertion.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 20 percent 
for status post injury to the right elbow is not warranted, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

C.  A total disability rating for compensation purposes
on the basis of individual unemployability

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

A claim for a total disability rating based upon 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinions of the chief legal officer of VA. 38 
U.S.C.A. § 7104(c).  In a pertinent precedent decision, the 
VA  General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a  
substantially gainful occupation.  VAOPGCPREC 75-91.

The Board notes that the veteran does not meet the percentage 
prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  38 C.F.R. § 4.25.  
Specifically, he has a combined service-connected disability 
rating of 50 percent, even with the grant of the 20 percent 
evaluation for status post injury to the right elbow.  
Nonetheless, he may be entitled to TDIU based on 
extraschedular considerations under 38 C.F.R. 4.16(b).  The 
question to be addressed is whether there are unusual 
circumstances, peculiar to this veteran, that prevent him by 
reason of his service-connected disabilities from securing or 
obtaining substantial gainful employment.

The Board has considered whether the veteran's service-
connected disabilities render him unable to secure or 
maintain substantially gainful employment.  The veteran has 
alleged that only the service-connected status post-traumatic 
injury to the lumbar spine with residual low back strain is 
the cause of his unemployability.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's service-connected disabilities 
are of such severity as to render him unable to secure or 
follow substantially gainful employment.  In essence, the 
Board believes that the medical evidence of record support 
the proposition that he is employable, notwithstanding his 
service-connected disabilities.

As stated above, the veteran has asserted numerous times that 
he cannot work because of his back disorder.  However, there 
are competent opinions in the claims file that establish 
otherwise.  In fact, no medical professional has stated that 
the veteran cannot follow substantially gainful employment.  
When a medical professional has addressed the veteran's 
employability, each examiner has stated that the veteran is 
employable.  For example, in a May 1990 private medical 
record, the examiner stated the veteran could return to work 
without any restrictions.  The same examiner stated in a July 
1990 treatment record that the veteran could return to full-
time work.  

In September 1993, the physical therapist reported the 
veteran's limitations; however, he determined that it was 
possible for the veteran to return to work at a lesser 
physical demand level than he had experienced perviously.  In 
a May 1995 examination report, the VA orthopedist stated he 
felt the veteran was fixated on his back, but if the veteran 
could get over this, he could be rehabilitated and could be 
working in a job that did not require heavy lifting.  
Finally, in a February 1999 medical work restriction 
evaluation, the examiner determined that the veteran had the 
functional capacity to work eight hours per day in a job 
setting that would allow the veteran to take breaks to change 
positions for comfort.

The veteran has reported that he finished high school and had 
one year of college.  He also reported he had experience in 
photojournalism, job that would not require heavy lifting.  
At the February 2001 Board hearing before the undersigned, 
the veteran stated he was taking classes in architectural 
drafting and engineering.  Thus, the veteran is participating 
in the vocational rehabilitation program, which means it has 
been determined that he can be rehabilitated.  The veteran is 
performing extremely well in his classes, as he stated at the 
February 2001 hearing that he had a 3.42 grade point average 
and had been accepted to an honor society as a result.  

Based on the above-described evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim that he cannot work as a result of his service-
connected status post-traumatic injury to the lumbar spine 
with residual low back strain.  It is clear that the 
veteran's back causes him problems and that he could not 
return to a job that would require heavy lifting.  However, 
he is in vocational rehabilitation training in a field that 
he will not need to do any heavy lifting, and he is quite 
successful in this new area of study.  There is no evidence 
in the claims file, other than the veteran's and his spouse's 
assertions, that establishes that the veteran is unable to 
secure or follow substantially gainful employment.  As stated 
above, there are only medical opinions that state otherwise-
that the veteran is capable of working on a full-time basis.  
In summary, the Board finds that the preponderance of the 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.  Thus, the Board finds that referral for 
extraschedular consideration is not warranted.

In reviewing section 4.16 for a definition of a 
"substantially gainful occupation," the regulation provides 
in paragraph (a) that marginal employment shall not be 
considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. 
§ 4.16 (a).  (The Board notes that neither paragraph (b) nor 
former paragraph (c) of § 4.16 contains any information 
pertinent to an inquiry as to the meaning of the terms 
"employability" or "substantially gainful occupation" 
under § 3.343 as applied to TDIU rating-reduction cases.)

Although in Moore (Robert) v. Derwinski, 1 Vet. App. 356 
(1991) the Court recognized the need for a clear definition 
of unemployability, it was noted in Faust v West, 13 Vet. 
App. 342 (2000) that the VA Secretary had yet to issue a 
clear definition of "substantially gainful employment."  
The Court-articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  Social 
Security Administration regulations define substantially 
gainful activity as work that involves doing significant 
productive physical or mental duties; and (b) is done for pay 
or profit.  20 C.F.R. § 404.1509 (2000).  

More recently the decision in Bowling v. Principi, No. 99-
2264 (U.S. Vet. App. May 8, 2001) addressed the application 
of § 4.16(b), which is controlling here.  The Court observed 
the eligibility for TDIU under § 4.16(b) is premised on the 
claimant being unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  The Court noted that in Faust it was held that 
a person is engaged in a substantially gainful occupation 
when that occupation provided annual income that exceeded the 
poverty threshold for one person.  Faust, 13 Vet. App. at 
355-56. 

In this case the veteran receives no income from employment 
since he has asserted he cannot work and now he is taking 
classes on a full-time basis with the vocational 
rehabilitation program.  The other relevant criterion of 
§ 4.16(b) that a TDIU claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The medical opinions provided in the 
record all establish that the veteran is capable of following 
a substantially gainful employment.  His current success in 
the vocational training program is also evidence of his 
capability of securing and following an occupation.  There 
was nothing to indicate he had any appreciable difficulty 
with the skills necessary to complete successfully the 
vocational rehabilitation program.  The veteran has reported 
he was denied SSA disability benefits.  Accordingly, for the 
reasons stated above, the Board finds that a TDIU is not 
warranted.


ORDER

The claim for service connection for a right hip disorder is 
reopened.  To this extent only, the claim is granted.

Entitlement to an evaluation in excess of 40 percent for 
status post-traumatic injury to the lumbar spine with 
residual low back strain is denied.

Entitlement to a 20 percent evaluation for status post injury 
to the right elbow is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is denied.


REMAND

As stated above, the Board notes that the recently enacted 
legislation has enhanced VA's duty to assist a veteran in 
developing the facts pertinent to his claim and expanded its 
duty to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See VCAA; 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth evidence of a diagnosis of 
ankylosis of the right hip and of a diagnosis of 
fibromyalgia.  The veteran has attributed both diagnoses to 
service.  Additionally, the Board finds that there is 
insufficient medical evidence to make a decision on these 
claims, and thus a VA examination, to include a medical 
opinion, is necessary to make a decision on these claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right hip 
disorder and fibromyalgia.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  Regardless of the veteran's 
response, the RO should secure any 
outstanding VA treatment reports, if the 
veteran indicates he has received 
treatment from VA related to these 
disabilities.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of any disability of the right 
hip found and fibromyalgia.  The examiner 
must have an opportunity to review the 
veteran's claims file, specifically, the 
veteran's service medical records.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is as likely as not that 
any disability of the right hip found and 
fibromyalgia are related to service or 
service-connected disability.  The 
examiner must state whether it is as 
likely as not or whether it is NOT as 
likely as not that such right hip 
disability and fibromyalgia are related 
to service.  A complete rationale for any 
opinion expressed should be included in 
the evaluation report, to include upon 
what medical principles the opinion is 
based and citation to the evidence of 
record upon which the opinion is based.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for a right hip 
disorder and entitlement to service 
connection for fibromyalgia.  

If the benefits sought on appeal remain denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal. 

An appropriate period of time should be allowed for response.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



